313 S.W.3d 733 (2010)
Kenny L. CURRIE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71048.
Missouri Court of Appeals, Western District.
June 29, 2010.
Matthew Ward, Esq., Columbia, Mo, for appellant.
Shaun J. Mackelprang, Esq., and John W. Grantham, Esq., Jefferson City, MO, for respondent.
Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK and CYNTHIA MARTIN, Judges.

ORDER
PER CURIAM.
Kenny Currie appeals the denial of his Rule 24.035 motion to withdraw his guilty plea. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).